El Juez Asociado SeñoR Travieso,
emitió la opinión del tribunal.
La demandante, Maryland Casualty Company, apela de una sentencia que declara sin lugar su demanda contra la Buffalo Life Association y Petra Guzmán viuda de Arroyo. Sustancialmente alega:
Que el día 1 de abril de 1931 la demandada Buffalo Life Association aseguró la vida de Vietorio Arroyo Laraeuente por $5,000, que se comprometió a pagar a su muerte, a Petra Guzmán de Arroyo, la otra demandada.
Que Vietorio Arroyo Laraeuente falleció en Arecibo el día 26 de ■noviembre de 1933, becbo que la demandante comunicó a la Buffalo Life Association mediante copia certificada del acta de defunción.
Que el día 18 de noviembre de 1933 el asegurado cedió a la de-mandante la referida póliza de $5,000, que lleva el número H-8092, en pago de la suma de $4,466.23 que le adeudaba, becbo que la de-mandante también notificó a la Buffalo Life Association.
Qlue la demandante como cesionaria, y por información y creencia, Vietorio Arroyo Laraeuente, cumplieron siempre con todas las con-diciones de la póliza, a pesar de lo cual, la Buffalo Life Association no ha pagado a la demandante los $5,000 importe de la póliza ni ninguna parte de ella.
Suplica que se dicte sentencia disponiendo que los $5,000 importe de la póliza le pertenecen y le deben ser pagados con sus intereses desde la fecha de la demanda.
La demandada Petra Guzmán contestó atacando la su- ■ ficieneia de la demanda, negando unos becbos y aceptando otros. 'Y como defensa especial expuso que la demandante y Vietorio Arroyo Laraeuente, pocos días antes de su muerte “cambiaban impresiones sobre transacción que nunca lleva-ron a cabo, y con motivo de ello Arroyo le envió a la pri-mera dos pólizas, una por $5,000, núm. H-8092, de la Buffalo Life Association, y otra por $2,000, núm. D-4150, de la Occidental Life Insurance Go., ambas del asegurado Victo-rio Arroyo Laraeuente y Petra Guzmán como beneficiaria, y *915cuyas pólizas la demandante habría de examinar y devol-ver al señor Arroyo oportunamente;” que Arroyo falleció sin ultimar la transacción, reteniendo la demandante las dos pólizas hasta el día 4 de diciembre de 1933 en que devolvió a la beneficiaría la número D-4150 quedándose con la H-8092, que no ha querido devolver.
Radicó también una contrademanda en que alega dos cau-sas de acción. A virtud de la primera solicita de la corte que la declare dueña y única beneficiarla de la póliza núm. H-8092; por la segunda pide daños y perjuicios que alega se le ocasionaron por la Maryland Casualty Company al re-tener ésta en su poder la referida póliza H-8092, impidién-dole cobrarla y colocar su importe a un interés anual del 8 por ciento.
Visto el caso sin asistencia de la Buffalo Life Association, a quien le fué anotada la rebeldía, la corte dictó sen-tencia con los siguientes pronunciamientos:
1. Sin lugar la demanda.
2. Con lugar la primera causa de acción de la eontrademanda, y en su consecuencia, condenando a la Maryland Casualty Company a que devuelva y entregue a la contrademandante Petra Guz-mán viuda de Arroyo, la póliza número H-8092, supra.
8. Todo ello sin especial condenación en costas.
Los fundamentos de dicha sentencia fueron, a saber: que a la muerte de Arroyo no se había consumado contrato alguno entre la Maryland Casualty Co. y él, por virtud del cual éste le hubiera hecho cesión de la póliza H-8092 a la primera en pago de los $4,466.23, para lo cual era requisito el consentimiento de Arroyo, que no llegó a prestarse nunca.
La demandante apeló señalando los siguientes errores que pueden discutirse conjuntamente:
1. La Corte de Distrito del Distrito Judicial de Arecibo cometió error manifiesto al estimar que de la prueba resulta que no existió el consentimiento necesario para llevar a efecto la cesión por parte de Victorio Arroyo Laracuente de la póliza número H-8092, aludida en la demanda.
*9162. La Corte ele Distrito del Distrito Judicial de Arecibo cometió error manifiesto al no resolver que se probó el consentimiento.
3. La Corte de Distrito del Distrito Judicial de Arecibo cometió error al dictar sentencia en contra de la demandada.
La prueba oral de la demandante consistió del testimo-nio de Savino Yaldés, administrador de reclamaciones de la Maryland Casualty Co., de Albert E. Copeland, gerente de Armour & Co. en Puerto Rico, y de Sinforoso Rovira Carbo, empleado también de la casa Armour & Co. Presentó ade-más prueba documental consistente en la póliza núm. Ií-8092 y en seis cartas a que nos referiremos oportunamente.
El testimonio de Yaldés revela que la Maryland Casualty Co. garantizaba a Yictorio Arroyo Laracuente en el fiel desempeño de su cargo como vendedor de la casa Armour & Go. en el distrito de Arecibo; que en el ejercicio de sus funciones Arroyo no pudo rendir cuentas satisfactorias a la casa Armour & Co. de la suma de $4,466.23, por lo que ésta reclamó a la Maryland Casualty Co. dicha suma y la reclamación le fué aceptada; que Yaldés entonces, en repre-sentación de la demandante, empezó a gestionar con Arroyo el reembolso de los referidos $4,466.23, y al efecto, le visitó en Arecibo el día 28 de octubre de 1933, quedando Arroyo en enviarle una póliza que recibiría de Estados Unidos, para que la examinara. Que el 31 de octubre de 1933, le escri-bió a Yaldés en los siguientes términos:
“Oct. 31/33
“Sr. Savino Yaldés,
“San Juan, P. R.,
“Muy Sr. mío y amigo:
“Por correo de ayer, según yo esperaba recibirla, no me ha lle-gado la póliza de California, para remitírsela a Ud. como quedé pura-que la examinara para ver de efectuar el negocio que habíannos. Yo creo que no lia de pasar de el correo próximo toda vez que falta poco para un mes que se ha mandado.
“De todos modos, le estoy incluyendo mi póliza No. H-8092 por $5,000 en la Buffalo Life Association para que la examine, en carác-*917ter devolutivo con sus sugestiones o mejor, al pasar TJd. por ésta pronto, nos entenderíamos. (Itálica nuestra.)
“Quedando como siempre a sus órdenes, soy muy atentamente y S. S.,
“(Fdo.) Yictorio Arroyo.”
Que Yaldés le contestó el 7 de noviembre de 1933, así:
“Noviembre 7, 1933
“4138-P. Rico
“Armour & Company,
“Yictorio Arroyo.
“Sr. Yictorio Arroyo,
“Arecibo, P. R.
“Muy Sr. n/ y amigo:
“Muchas gracias por su atenta 31 de octubre con la cual nos en-viaba una póliza de la Buffalo Life Association por la cantidad de $5,000.00.
“Suplicamos tenga la amabilidad de enviarnos la póliza de $2,000.00 que usted ofreció mandarnos.
“Anticipándole las gracias, quedamos,
‘ ‘ Attos. amigos y ss. ss.,
“(Fdo.) S. Yaldés
“Mgr. P. Rico Claim Division.”
Que el 18 de noviembre del mismo año, viniendo Yaldés de Mayagüez, visitó nuevamente a Arroyo, mostrándole éste copia de la carta que le había escrito el día .antes a San Juan, y que Valdés no babía tenido oportunidad de leer. Dicha carta lee así:
“17 de noviembre, 1933.
“Sr. Savino Yaldés,
“c/o Maryland Casualty Co.,
“San Juan, Puerto Rico.
“Muy señor mío y amigo:
“Oportunamente me favoreció su apreeiable 7 de los corrientes y de acuerdo con la misma y lo que habíamos hablado, habiendo re-cibido ya la póliza de California, tengo el gusto de incluírsela para que se sirva examinarla y ver si es factible hacer el negocio hablado-.
“Tanto la póliza que anteriormente le remitiere de la Buffalo Mutual Life Insurance Co. como la que le estoy incluyendo ahora de la Occidental Life Insurance Co. tienen primas pagadas hasta me-*918diados de diciembre próximo como podrá ver por los recibos incluidos en esta última, por lo que le estimaré vea prontamente de resolver él negocio ya que bay que atender esas pxúmas so pena de exponerme a perjuicios por no pagarlas a su tiempo. (Itálica nuestra.)
“Esperando sus avisos me es grato quedar como siempre muy atentamente y amigo,
“(Fdo.) Yietorio Arroyo.
“Inc. Póliza #D-4150 por $2,000 de la Occidental Life Ins. Co.”
Que en dicha entrevista Arroyo convino en cederle defi-nitivamente la póliza de $5,000; que él le explicó entonces la necesidad que había de que le cediera también la de $2,000 para atender al pago de las primas, ya que era imposible prever cuánto tiempo más viviría Arroyo. Que el 21 de no-viembre de 1933 Yaldés escribió a Arroyo en estos términos :
“Noviembre 21, 1933
“4138-P. Pico,
“Armour & Company,
“Yietorio Arroyo.
“Sr. Yietorio Arroyo,
“Arecibo, P. P.
“Muy Sr. mío:
“Acuso recibo de su atenta del 18 del corriente, como también de la póliza de $2,000.00 de la Western Mutual Life Association.
“Con relación a la póliza de $5,000.00 de la Buffalo Life Association debo informarle que el agente en ésta, quien lo es el Sr. W. P. Bennett, nos informa que esta póliza paga $5,000.00 solamente más un dividendo que no cubriría el importe de la prima por varios años, por cuyo motivo se hace necesario que TJd. nos traspase ambas pólizas.
“Esperaba recibir hoy copia de la carta de ITd. solicitando los papeles de transferencia a la Buffalo Life, pero no la he recibido y le ruego que al recibo de ésta solicite dichos papeles tanto a la Buffalo como a la Western Mutual por correo aéreo y no deje de en-viarme copia de su carta. Estoy deseoso de terminar este asunto y no dudo que TJd. también lo estará, a fin de dejar todo resuelto de la manera más satisfactoria posible. (Itálica nuestra.)
“En espera de sus avisos por vuelta de correo quedo de Ud.
“Atentamente,
“ (Fdo.) S. Yaldés
“Mgr. P. Rico Claim Division.”
*919Que como Arroyo no contestaba, Valdés le escribió nue-vamente, en 23 de noviembre:
“Noviembre 23, 1933
“4138-P. Rico
“Armour & Company
“Victorio Arroyo.
“Sr. Victorio Arroyo,
“Arecibo, P. R.
“Muy Sr. n/ y amigo:
“Suplicamos encarecidamente su atención a nuestra carta de no-viembre 21. Esperamos tendrá Ud. la amabilidad de enviarnos copia de la carta que le escriba a la Buffalo Life y a la Western Mutual.
“Sin otro particular quedamos,
“Atentamente,
“(Fdo.) S. Valdés
“Mgr. P. Rico Claim Div.”
Que el 24 del mismo mes, Arroyo se dirigió, a Valdés del modo siguiente:
“Nov. 24/33
“Sr. Savino Valdés,
“e/o Maryland Casualty Co.,
“San Juan, P. R.
“Muy Sr. mío y amigo:
“Tengo a la vista sus apreeiables 21 y 23 del actual y tomé buena nota.
“Al recibir y leer su primera carta (Nov. 21) decidí no contes-tarle y esperar su próxima visita a ésta, que suponía a fin de se-mana, pues quería discutir con Ud. personalmente lo que Ud. informa acerca del valor de mi póliza por $5,000.00 de la Buffalo Life Insurance Co., tanto abora como algunos años más tarde, pues creo ello un error.
“Al recibir su carta de ayer en la que me vuelve a pedir solicite los blancos para ambas pólizas, me permito avisarle que he solicitado el Manco correspondiente para la póliza de $5,000.00, como verá por la copia de la carta que be escrito al efecto con fecba 22 del corriente, pero no así la otra por creerlo innecesario y otros motivos que son obvios por abora. Donde estaba yo el primer día en que empezamos a tratar este negocio a solicitud mía, estoy. Por tcmto, deseó que cuanto antes llegtiemos a un acuerdo definitivo, cosa que cuando lie-*920gue el blanco que he solicitado esté todo ultimado y no haya más que hacer él traspaso. (Itálica nuestra.)
“he adjunto el último recibo de la póliza arriba descrita, el cual comprende los meses Oct., Nov. y Die. 1933. Sírvase pues unirlo a la póliza y tomar nota.
“Sírvase devolverme la póliza por $2,000.00 de la Occidental y cuando pase por ésta se traerá la otra si es que Ud. desea que dis-cutamos el asunto sobre la misma.
“Esperando sus avisos, me es grato quedar muy atentamente y S. S. S.,
“ (Fdo.) Yictorio Arroyo.”
También dijo en repreguntas, que después de muerto Arroyo, mandó a un tal Arias, empleado de la Maryland Casualty Co., a Arecibo, para que gestionara por escrito de la viuda, como beneficiarla, la cesión de la póliza H-8092.
La resolución de este caso depende de la interpretación que demos a la correspondencia entre el asegurado Arroyo y la alegada cesionaria, con referencia al traspaso o cesión de las pólizas en satisfacción de la deuda de Arroyo a la casa de Armour & Co.
Hemos leído cuidadosamente toda la correspondencia y nos creemos justificados al resolver que la interpretación que a ella dió la corte inferior es correcta.' Examinémosla de-talladamente.
En su carta de octubre 81, 1933, o sea tres días después de su primera entrevista con Yaldés, el asegurado Arroyo dice a Yaldés que le envía la póliza núm. H-8092 para que la examinara para ver de efectuar el negocio que ha/blamos', y que hace el envío en carácter devolutivo con sus sugestio-nes; y añade, o mejor, al pasar Ud. por ésta pronto, nos en-tenderíamos. A esa carta contestó Yaldés acusando recibo de dicha póliza y suplicando el envío de la otra póliza por $2,000.
Es evidente que esas dos cartas no constituyen un con-venio entre las partes. Son ellas mera evidencia de nego-ciaciones tendientes a llegar a un acuerdo.
*921Con sn carta de noviembre 17 de 1933, Arroyo envió a Yaldés la póliza de California de $2,000 “para que se sirva examinarla y ver si es fadible hacer el negocio hablado”; y después de informarle que ambas pólizas tenían sus pre-mios pagados basta diciembre, añadía: ‘‘por lo que estimaré vea prontamente de resolver el negocio.” Estas últimas pa-labras son una prueba clara de que basta el 17 de noviem-bre el negocio que discutían Valdés y Arroyo estaba aún por resolver.
Alega Yaldés en sn declaración que se entrevistó con Arroyo el 18 de noviembre y que éste convino en cederle a la compañía demandante la póliza de $5,000 definitiva-mente. Yeamos si la interpretación dada por Yaldés a su entrevista con Arroyo, al efecto de que en ella se llegó a un traspaso definitivo de la póliza de $5,000, está corroborada por la correspondencia entre ambas partes posterior a la fe-cha de la entrevista.
En 21 de noviembre, 1933, Yaldés escribe a Arroyo co-municándole que el agente de la Buffalo Life Association le ba informado que el dividendo de la póliza de dicba asocia-ción no cubriría la prima por varios años, y le dice: “por cuyo motivo se hace necesario que Ud. nos traspase ambas pólizas.” Y más adelante, en la misma carta, después de rogarle que solicite de las dos compañías aseguradoras los papeles necesarios para hacer el traspaso de las dos póli-zas, dice Yaldés: “Estoy deseoso de terminar este asunto y no dudo que Ud. también lo estará, a fin'de dejar todo re-suelto de la manera más satisfactoria posible.”
A esta última carta contestó Arroyo en 24 del mismo mes informando a Yaldés que había solicitado los blancos para el traspaso de la póliza de la Buffalo Life Association y aña-día: “pero no así la otra por creerlo innecesario.” Y en seguida decía:
“. . . Donde estaba yo el primer día en que empezamos a tratar este negocio a solicitud mía, estoy. Por tanto, deseo que cuanto an*922tes lleguemos a un acuerdo definitivo, cosa que cuando llegue el Maneo que fie solicitado esté todo ultimado y no fiaya más que fiacer el tras-paso.”
Las dos cartas que acabamos de comentar se refieren claramente a un convenio que está aún en gestación y cuyos términos y condiciones no fian sido definitivamente acorda-dos entre las partes. Mientras Valdés insiste en que para cerrar definitivamente el negocio es necesario que Arroyo traspase a la demandante sus dos pólizas, la de cinco mil y la de dos mil dólares, éste reitera su oferta original de traspasar solamente la de cinco mil dólares, manifestando estar dispuesto a hacerlo cuando se llegue a un acuerdo de-finitivo y tan pronto llegue el blanco o formulario de la com-pañía.
Los hechos esenciales establecidos por toda la prueba pue-den condensarse así: Arroyo, dueño de dos pólizas de se-guro, era deudor de una suma a la demandante, y para satis-facer esa deuda ofreció transferir a su acreedor la póliza de $5,000. Insistió el acreedor en que debían traspasársele ambas pólizas por considerar que la de cinco mil no era bas-tante para su protección, toda vez que el acreedor tendría que pagar las primas mientras viviera el deudor. Replicó el deudor manifestando estar dispuesto a traspasar la póliza de $5,000, para lo cual ya había pedido los blancos necesarios, más no así la otra póliza por creerlo innecesario. Volvió a insistir el acreedor en que se le traspasaran ambas pólizas, para dejarlo todo resuelto satisfactoriamente. Dos días después de haber escrito su última carta a Valdés del 24 de noviembre, 1933, Victorio Arroyo falleció, dejando en po-der de la demandante sus dos pólizas de seguro y sin haber terminado la discusión del negocio a que se refiere la corres-pondencia presentada.
El examen que hemos hecho de toda la evidencia nos lleva a la conclusión de que en este caso no existió nunca el con-sentimiento de los contratantes, sin cuyo requisito no puede *923haber contrato, a tenor de qne disponen los artículos 1213 y 1214 del Código Civil (ed. de 1930). Mientras la deman-dante exigía el traspaso de dos pólizas qne totalizaban $7,000, como cansa o consideración para dar por satisfecha la denda de Arroyo, éste insistía en qne sn obligación fnese extinguida con sólo el traspaso de la póliza de cinco mil dó-lares envuelta en este litigio. No hubo, por lo tanto, con-trato alguno entre Arroyo y la Maryland Casualty Company a virtud del cual dicha compañía se convirtiera en dueña y beneficiaria de la póliza de la Buffalo Life Association. Arroyo falleció siendo aún deudor de la Maryland Casualty Company, pero siendo todavía dueño de sus dos pólizas, las que deben ser pagadas a los beneficiarios en las mismas de-signados.

Por las razones expuestas se modifica la sentencia ape-lada, adicionándola en el sentido de que se disponga que la cantidad consignada como importe de la póliza H-8092 de la Búffalo Life Association, deberá ser pagada a la benefi-ciaria mediante la entrega de la póliza y los documentos que fueren necesarios para el resguardo del asegurador, y asi modificada se confirma.

El Juez Presidente Señor del Toro no intervino.